—In two related actions to recover damages for loss of consortium (Action No. 1), and medical malpractice (Action No. 2), Dale R. Javino, the plaintiff in Action No. 2, appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated April 12, 1999, as granted that branch of the defendants’ motion which was to dismiss Action No. 2, and Colleen E. Javino, the plaintiff in Action No. 1, separately appeals from the same order.
Ordered that the appeal of Colleen E. Javino is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by Dale R. Javino; and it is further,
Ordered that the respondents are awarded one bill of costs payable by Dale R. Javino.
We agree with the Supreme Court that Dale R. Javino, the plaintiff in Action No. 2, failed to acquire personal jurisdiction over the defendants, as the attempted service was improper (see, CPLR 306; Glendora v Gallicano, 206 AD2d 454, lv dismissed 84 NY2d 967).
*457Dale R. Javino’s remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.